The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore the response is being reviewed under pre-pilot practice.
The amendment to the claims filed on 09/07/21 has not been entered as it raises new issues such as a pre-pyrolysis function and post–pyrolysis function performed in different chambers and furthermore it does not put the claim in allowable condition.
Response to Arguments
Applicant's arguments filed 09/07/21 have been fully considered but they are not persuasive. The applicant argues combination of park and Sun do not teach the new limitation of amended claims 1, and the fact that the rejection does not teach pre-pyrolysis function and post–pyrolysis function performed in different chambers. The examiner disagrees, pre-pyrolysing process such as coating active material slurry can be done in different chamber of Sun( suitable for applying liquid), and post pyrolysing process such as adding electrolyte layer to the electrode layer also can be done in another chamber of Sun with expectation of success.
The applicant also argues that Sun’s apparatus is not a furnace. For responding to this argument the examiner consider that claims are interpreting in light of specification and it looks like the term “furnace” in the specification used for vessel or multiple chamber as there is no evidence that all the chambers(610) are heated, having 
The applicant further argues the combination of Park, Karl and Nesper for rejecting claim 24 is not valid. The examiner does not agree, claim 24 requires performing pyrolyisng in oxygen free atmosphere and create vacuum and non-vacuum, which in fact flowing nitrogen prior to pyrolysing and after pyrolysing in the chamber create non-vacuum, vacuum, and non-vacuum environment as for example the composition of environment changes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712